PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/039,146
Filing Date: 25 May 2016
Appellant(s): VASQUES et al.



__________________
Paul Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Ground I:
A. No Reason to Combine Because Helical Shape would make Ravensbergen Unsatisfactory for its Intended Purpose

Appellant has argued:
The Examiner cites Ravensbergen as having a plurality of casing parts including end sections and a base section, and for having an annular projecting element. Final Act. 7, On appeal, the Board determined that Ravensbergen’s base was “the portion of pipe sections 106A-C between the ends” and that the centralizer 116 was the annular projecting element with “an overall outer diameter larger than the outer diameter of the base sections.” Ex parte Reves, No. 2020-000344 n.3 (P.T.A.B. June 18, 2020). The Examiner then maintained that it would have been obvious “to have modified the profile of the centralizer of Ravensbergen to use the external centralizer profile as taught by Hofman. Final Act. 9. However, a person of ordinary skill in the art would not be motivated to make the proposed combination.

The Examiner contends, and the Board agreed, that Hofman was “relied upon to teach using helical grooves on the outer face of the centralizer.” Ans. 8; Ex parte Reves, No. 2020-000344. The Examiner further cites seven other references to allegedly show that the helical groove feature was well known in the prior art. Final Act. 12-13. However, in determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. vy. Aeroquip Corp., 713 F.2d 1530, 1537 (Fed. Cir. 1983). In other words, the question of obviousness is not whether a helical groove was obvious to a person of ordinary skill in the art, but whether modifying Ravensbergen to include the helical groove would be obvious to a person of ordinary skill in the art… Each centralizer 116 also houses a valve 120 for controlling fluid flow through the fracture ports 112. Ravensbergen { 44. The centralizers 116 are longitudinal in Ravensbergen in order to allow the valve 120 to move. The centralizer 116 includes a shear pin 124 that holds a valve 120 in place and breaks as a result of a shearing force. Ravensbergen { 46.

It would not be obvious to a person of ordinary skill in the art to modify the shape of the Ravensbergen centralizer 116 to include a helical groove based on the teaching on Hofman. Although combining the teachings of references do not require that the structures be physically combinable, In re Nievelt, 482 F.2d 965, 968 (CCPA 1973), the inclusion of Hofman’s helical shape cannot render Ravensbergen unsatisfactory for its intended purpose. In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). A person of ordinary skill in the art would not simply replace the centralizers 116 with the flutes 78 of the middle section 76 of Hofman because the centralizers 116 serve a specific purpose in Ravensbergen. The valve 120 moves between an open and closed position along the longitudinal centralizer. Changing the shape of the centralizer (i.e., to a helical shape) would make this movement difficult such that a person of ordinary skill in the art would not be motivated to make the combination.


Appellant has essentially argued one of skill in the art would not be motivated to change the shape of the centralizer blades because changing the shape might make movement of a shifting valve component internal to the blades “difficult”. Appellant has not specifically described this difficulty. The examiner assumes the Appellant’s alleged difficulty arises from an increase in force required to shift the component due to friction or the shifting component (gate/closure portion of the valve) would be at an angle matching the blades while the valve port would remain at the original non-helical orientation resulting in less effective sealing. 

This is not persuasive. 
Appellant’s argument assumes the priority of Ravensbergen (or one of skill in the art) is minimizing the amount of force required to shift a valve component and forming a leak proof seal. The examiner finds no text in Ravensbergen to support this position.
The examiner takes the position that one of skill in the art may actually prefer more difficulty (increased friction) in shifting the valve component. Ravensbergen teaches the valves may be used for controlling fracture fluid through the ports. Fracturing operations can take place at pressures exceeding 9,000 psi. A shifting component with more resistance to shifting (for example due to friction) would be less likely to shift out of closed position during high pressure fracture operations. 
Additionally, as fracturing operations are short term operations (hours or days) relative to the life of the well Ravensbergen does not appear concerned with optimizing the effectiveness of the valve in the closed position. The examiner notes Ravensbergen teaches the valves may leak when in the closed position and reducing leakage may be desired but Ravensbergen does not require eliminating all leaks when performing operations with the valve in the closed position. See Ravensbergen [0044-0045] “When the valves 120 are in the closed position, as illustrated in FIG. 6, they prevent or reduce the flow of fluid through the fracture ports 112… Valves 120 can include one or more seals to reduce leakage…” 

B. No Reason to Combine Because a Groove Would Change Principle Operation in Ravensbergen

Appellant has argued:
Even if applying a combination the helical groove of Hofman (or the seven background references) with the collar of Ravensbergen was obvious, which Appellant does not concede, a person of ordinary skill in the art would not be motivated to make the proposed combination because doing so would make modified Ravensbergen unsatisfactory for its intended purpose…As noted previously, the Examiner cited the centralizer 116 of Ravensbergen as equating to the annular projecting element. Final Act. 9. However, there is no suggestion, either explicitly or implicitly, that the centralizer could be modified to include a groove. Ravensbergen includes a valve hole 118 longitudinally within the centralizer 116. Combining the flutes 78 of Hofman with the centralizer 116 would disrupt the valve hole 118 because the flutes 78 would project into the valve hole 118 A groove is a narrow channel or depression. Groove, Merriam-Webster, https://www.merriam- webster.com/dictionary/groove (last visited September 3, 2021). Adding a structure to Ravensbergen that projects into the valve hole 118 would block the movement of the valve 120 between the open and closed positions, thereby preventing the fracture ports 112 from being closed. Therefore a person of ordinary skill in the art would not find this proposed modification as obvious since forming a groove would change the operation of Ravensbergen.
The Examiner may instead be attempting to argue that the centralizer 116 could be extended further out and the groove could be formed in this new region so that the valve hole 118 would not be obstructed. However, a person of ordinary skill in the art would not consider widening the centralizer 116 of Ravensbergen because “the well diameter is a limited size.” Widening the centralizer 116 would make positioning the centralizer 116 in the well more difficult, and there is no disclosure in either Ravensbergen or Hofman that suggests forming a larger centralizer with a groove would reduce Ravensbergen’s concern with a narrow well diameter.


The examiner disagrees that modifying Ravensbergen would change the principle operation of Ravensbergen. The examiner believes Appellant may have misunderstood the rejection or alternatively is arguing differences in nomenclature.
 
Appellant argued “As noted previously, the Examiner cited the centralizer 116 of Ravensbergen as equating to the annular projecting element.” This is not persuasive. 
In the Office Action mailed 4/29/2021 the rejection states “…at least one annular projecting element (Ravensbergen near 116).” The section of Ravensbergen comprising all three “centralizers 116” depicted near 116 is considered the equivalent of the at least one annular projecting element in the claim. This is consistent with Appellant’s description of an “annular projecting element” in the specification as filed. 
The specification as filed describes “annular projecting element” on page 7 as: “In Figs. 1 and 2, the annular projecting elements 11 are casing collars connecting the casing parts 8. The annular projecting elements 11 have helical grooves as shown in Fig. 2, where each groove extends partly around the outer face 12 of the annular projecting element 11 covering the whole circumference of the outerface 12 of the annular projecting element 11 as shown in cross-section in Fig. 3.” Fig. 1 of the specification as filed shows a seven annular projecting elements 11 and Fig. 3 of the specification as filed shows a single annular projecting element 11. 
However, Appellant’s arguments refer to each blade or fin of Ravensbergen as a separate “annular projecting element”. This is inconsistent with the prior Office Actions and Appellant’s specification as filed. For example, applying the interpretation of “annular projecting element” provided in Appellant’s arguments to Fig. 3 of the specification as filed results in seven “annular projecting elements” with no grooves in the face of the annular projecting elements. This interpretation is inconsistent with the specification as filed.
Additionally, the examiner notes the Board addressed similar issues in the foot note on page 5 of the Patent Board Decision dated 6/18/2020.

In the Office Action mailed 4/29/2021 Ravensbergen is not cited as teaching a specific element or reference character is a “centralizer” as the term does not appear in the claims. 
Ravensbergen uses the term “centralizer” when referring to the centralizer blades of the centralizer assembly. For example, in Ravensbergen a collar 110 with only one “centralizer 116” would not function to center the string as there would only be one projecting element. 
One of skill in the art would understand the assembly comprising the collar/pipe and the blades to be a “centralizer”. A centralizer is “a device used to keep a toolstring in the center of the tubing, casing, or wellbore”. See Schlumberger Oilfield glossary – centralizer (https://glossary.oilfield.slb.com/en/terms/c/centralizer). Additionally, Hofman teaches the assembly 70 is the centralizer, the centralizer assembly 70 includes the base pipe (comprising 72, 74) and the expanded OD section of flutes and grooves (comprising 78, 80). See Hofman Fig. 4-6. Hofman’s flutes are the equivalent of Ravensbergen’s centralizers. 

In the Office Action mailed 4/29/2021 Ravensbergen is not cited as teaching a groove. However, the equivalent of a wide longitudinal groove can be seen in Ravensbergen Fig. 5 between the projecting centralizer blades 116. The width of the longitudinal groove would vary based on the width and number of blades. 
In the Office Action mailed 4/29/2021 Hofman is relied upon for teaching at least one helical groove (Hofman 78) arranged in or on the outer face and having an overall outer diameter which is larger than the outer diameter of the base section (Hofman See Fig. 5). 

Appellant has argued:
Because there is no explicit or implicit disclosure in the cited references, the Examiner must present a convincing explanation that the proposed combination is obvious. However, the Examiner has failed to provide this explanation. The Examiner alleges that the proposed modification was obvious because it would “reduce friction/torque during run-in by urging rotation of the centralizer and attached tubing.” Final Act. 3,9. Regardless of whether this is accurate, which Appellant does not concede, the Examiner has provided only an alleged benefit of providing grooves on the centralizer 116, but as provided no explanation as to why the combination would be obvious. Simply because a feature has an alleged benefit does not mean that feature is obviously combinable. As described above, a combining the flute 78 with Ravensbergen would prevent the valve hole 118 and valve 120 from properly working. This change in operation of Ravensbergen would make the proposed combination non-obvious, even if there were other benefits. 

This is not persuasive. Page 9 of the Office Action dated 4/29/2021 states “It would have been considered obvious to one of ordinary skill in the art, before the effective filing date or at the time the invention was made, to have modified the profile of the centralizer of Ravensbergen to use the external centralizer profile as taught by Hofman in order to reduce friction/torque during run-in by urging rotation of the centralizer and attached tubing (Hofman [0024, 0030]).” A further explanation specifically addressing why the combination would have been considered obvious to one of ordinary skill in the art and describing that the combination relies upon common knowledge in the art is on pages 11-13. 
Appellant’s argument “As described above, a combining the flute 78 with Ravensbergen would prevent the valve hole 118 and valve 120 from properly working. This change in operation of Ravensbergen would make the proposed combination non-obvious, even if there were other benefits” relies upon an incorrect interpretation of the rejection and is addressed above. 

C. A Person of Ordinary Skill in the Art would understand that Ravensbergen does not need Protection for a Packer

Appellant has argued:
As illustrated in Fig. 2 of Ravensbergen, a packer 130 is positioned in the casing between the fracture ports 112 and the valve vent hole 114. { 48. When the packer 130 is energized, it seals on the inner diameter of the collar 110 to prevent or reduce fluid flow further down the well bore annulus. /d. When fluid flows downhole from surface in an annulus between a well casing 104 and a bottom hole assembly (BHA) 102, a pressure differential is formed across the packer between the fracture port 112 and the valve vent hole 114. Jd. (emphasis added). The BHA 102 is inside the casing 104. 40. Therefore, the packer 130 is also positioned inside the casing 104, and is not exposed to the sharp rock edges along the well. A person of ordinary skill in the art starting with Ravensbergen would not be motivated to adjust the solution of Ravensbergen by incorporating an “annular projecting element having an outer face and at least one helical groove arranged in or on the outer face and having an overall outer diameter which is larger than the outer diameter of the base section” for protecting the packer since the packer of Ravensbergen does not need such protection. There also would be no need for a helical groove because the surface within the casing 104 of Ravensbergen is smooth


This is not persuasive. Appellant’s argument relies upon reading only the section of Ravensbergen related to cased hole operations and ignoring the teaching of Ravensbergen related to open hole operations where the packers/seal elements are not located inside casing and are directly exposed to the borehole wall. 
The prior Office Action cites to sections of Ravensbergen related operations outside the cased section. Assuming arguendo the tool is only used inside casing, the examiner disagrees that seals cannot be damaged when tripped in inside casing and run with the seal exterior scraping along the inside of the casing. Appellant argues that the inside of casing is smooth and no friction or wear would occur on the seals. Casing can be damaged and patched, contain misaligned threads or seams, can be corroded, can be bent, and/or contain buildup of cement, rock particles, and other grit which can damage seal material. Additionally, as stated on page 3 of the prior Office Action dated 4/29/2021, the examiner notes that the seal material can be damaged by friction forces from materials other than rock, such as casing.

As stated on pages 3-4 of the prior Office Action dated 4/29/2021: 
“Furthermore, the examiner notes that while Ravensbergen does state, “As also shown in FIG. 2, a packer 130 can be positioned in the casing between the fracture ports 112 and the valve vent hole 114.” relied upon by Appellant, Ravensbergen also teaches use in open hole configurations, where the packers are in direct contact with formation/rock. See Ravensbergen Figs. 1, 8 and [0009], “…this technique involves running open hole packers into the well hole to set the casing assembly.” [0058], “The casing 104 and collars 110 can be either set in the wellhole by cementing or by using packers in an openhole packer type assembly, as discussed above.” See also Ravensbergen [0050, 0072, 0076].

D. Impermissible Hindsight to Arrange Ravensbergen with the Diameters Required in Claim 20

Appellant has argued:
The Examiner alleges that even if the modified centralizer 116 would be insufficient for protecting the packer 130, “Ravensbergen also teaches use in open hole configurations, where the packers are in direct contact with formation/rock.” Final Act. 3-4, However, there is no disclosure or suggestion that the collar 110 (or similar collar 210) of Ravensbergen has a larger diameter than the packer 111 before the expansion of the packer 111 because there is no disclosure of suggestion that the packer 111 expands. Figure 8 of Ravensbergen shows the packer 111 to have a diameter that is larger than the diameter of the collar 210, and does not disclose or suggest that the packer 111 includes a smaller diameter. The Examiner acknowledges this by stating that neither Ravensbergen nor a combination of Ravensbergen and Hofman disclose that “‘a diameter of the projecting element is larger than a diameter of the annular barrier before expansion of the annular barrier, so as to protect the annular barrier against damage.” Final Act. 8-9. Therefore, it does not matter that Ravensbergen also discloses the open hole configuration (in addition to the packer 130 described in Section I(C), above) because that configuration does not meet the features of claim 20.

Appellant is essentially arguing that Ravensbergen or the combination of Ravensbergen and Hofman does not teach all the elements of the claim. This is persuasive. The claim was rejected based on a combination of Ravensbergen, Hofman, and Hallundbaek. 
Appellant has argued Ravensbergen does not teach an expandable packer because “there is no disclosure of suggestion that the packer 111 expands.” This is not persuasive. The examiner also notes this interpretation of Ravensbergen conflicts with Appellant’s arguments (addressed above) that the packers of Ravensbergen would not experience wear or damage when being run inside casing and therefore need no protection. 
Packers are known in the art as “A device that can be run into a wellbore with a smaller initial outside diameter that then expands externally to seal the wellbore. Packers employ flexible, elastomeric elements that expand. The expansion of the former may be accomplished by squeezing the elastomeric elements (somewhat doughnut shaped) between two plates, forcing the sides to bulge outward. The expansion of the latter is accomplished by pumping a fluid into a bladder, in much the same fashion as a balloon, but having more robust construction. Production or test packers may be set in cased holes and inflatable packers are used in open or cased holes.” See Schlumberger Oilfield Glossary – Packer (https://glossary.oilfield.slb.com/en/terms/p/packer) . 
In response to Appellant 's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant 's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner takes the position that the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the Appellant 's disclosure.
In order for centralizers to function as centralizers they must have an outer diameter larger than the rest of the downhole tool components/string (except for a reamer/bit). Centralizer diameter is usually the same as, or slightly smaller than, the diameter of the bit and/or reamer. 
Schlumberger Oilfield Glossary defines centralizer as “A device used to keep a tool string in the center of the tubing, casing or wellbore.” And casing centralizer as “A mechanical device that keeps casing from contacting the wellbore wall. A continuous 360-degree annular space around casing allows cement to completely seal the casing to the borehole wall. There are two distinct classes of centralizers. The older and more common is a simple, low-cost bow-spring design. Since the bow springs are slightly larger than the wellbore, they can provide complete centralization in vertical or slightly deviated wells….The second type is a rigid blade design….”
See https://www.glossary.oilfield.slb.com/Terms/c/casing_centralizer.aspx and https://www.glossary.oilfield.slb.com/Terms/c/centralizer.aspx
The centralizer of Ravensbergen would protect the annular barrier from damage by preventing the annular barrier from engaging the borehole wall prior to activation of the barrier by providing a standoff distance (the difference between the outer diameter of the centralizer and the outer diameter of the unactuated annular barrier). The larger the standoff difference the less likely the annular barrier is to engage the borehole wall during trip in, thereby protecting the annular barrier from scrapes, wear, and abrasive damage.
Pages 8-10 of the prior Office Action describes the combination as “The combination of Ravensbergen and Hofman does teach a generic packer (Ravensbergen 111) but does not state the type, provide structural details of the packer, or expressly state:
The downhole production casing further comprises at least one fluid-expandable annular barrier, and 
Wherein a diameter of the projecting element is larger than a diameter of the annular barrier before expansion of the annular barrier, so as to protect the annular barrier against damage, when following drilling, the casing string is inserted into the borehole;
Hallundbaek teaches:
A fluid-expandable annular barrier (Hallundbaek 1) also called a packer, on production tubing or casing (Hallundbaek 3), wherein a diameter of the projecting element (Hallundbaek near 21/22, see Fig. 1) is larger than a diameter of the annular barrier (Hallundbaek 6) before expansion of the annular barrier, so as to protect the annular barrier against damage when, following drilling, the annular projecting element and the annular barrier are together (Hallundbaek near 21/22, see Fig. 1) inserted into the borehole; the annular projecting element being positioned (Hallundbaek near 21/22, see Fig. 1) in front of the annular barrier closer to the second end of the casing string.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination of Ravensbergen and Hofman to have used the known annular barrier of Hallundbaek as the annular barrier in the combination of Ravensbergen and Hofman as Ravensbergen teaches a generic annular barrier and using the known annular barrier of Hallundbaek yields the predictable result of allowing the operator form an annular seal at a desired location within the borehole.
The combination of Ravensbergen, Hofman, and Hallundbaek teaches:
wherein a diameter of the projecting element (Ravensbergen near 116 as modified in the combination above, see Hofman near 80, equivalent portion to 80 on opposite side of 76 with enlarged outer diameter to engage borehole surface / Hallundbaek near 21/22, see Fig. 1) is larger than a diameter of the annular barrier (Hallundbaek 6) before expansion of the annular barrier, so as to protect the annular barrier against damage when, following drilling, the casing string is inserted into the borehole.
Additionally, the examiner notes the Board addressed similar arguments on page 7 of the Patent Board Decision dated 6/18/2020.

E. Not Obvious to Combine Relative Rotation of Hofman with Ravensbergen 

Appellant has argued:
The Examiner argues that ignoring the fact that Hofman stops rotation is appropriate when combining with Ravensbergen because “‘the test [for obviousness] is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” Final Act. 4 (citing In re Keller, 642 F.2d at 425). However, the combination must still be obvious to a person of ordinary skill in the art for that combination to be appropriate. The Examiner attempts to argue that Hofman is only being used for its profile. Id. at 5, 9-12 (arguing that Hofman discloses the well-known helical/spiral configurations of stabilizer/centralizer blades to “act as screws” and induce rotation of the stabilizer/centralizer and/or string). However, that profile is inherently tied to the relative rotation described in Hofman, and not present in Ravensbergen. The Hofman centralizer is meant to stop rotating when a flat surface is reached and cannot be said to be fixed to a plurality of casing parts so as to rotate together during insertion of the string down the borehold. See Hofman at { [0032] (“[F]rictional engagement of the engagement surface 119 is sufficient to resist the rotational urging caused by the fluted centralizer 70, after which the sleeve 90 and centralizer 70 drag straight within the wellbore as the tubing string 200 is moved further into the lateral 204.”)… Accordingly, removing this feature when forming the combination with Ravensbergen is improper.

Appellant’s arguments rely upon including elements of Hofman not cited in the rejection. Hofman is relied upon to teach the structure depicted in Fig. 4, 5-6. Appellant's arguments rely upon elements of Hofman from Figs. 7-9. The examiner notes the portions of Hofman relied upon in the combination do not appear in Figs. 7-9. The combination of Ravensbergen and Hofman does not include incorporating Hofman’s ported sleeve 90. This is specifically pointed out on page 5 of the prior Office Action.
In response to Appellant 's argument that the entire device of Hofman, including elements not relied upon in the rejection, must be included in the combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Additionally, the examiner notes the Board addressed similar issues in the note on page 8 of the Patent Board Decision dated 6/18/2020.

F. Not Obvious to use the Disclosures Related to Drilling for Allegedly Disclosing a Helical Groove Configured to act as a Screw to Engage Projections Remaining after Drilling 

Appellant has argued:
As noted above, the Examiner cites seven additional references as allegedly disclosing that it is “well known in the art that helical/spiral configurations of stabilizer/centralizer blades ‘act as screws’ and induce rotation of the stabilizer/centralizer and/or string . . . as evidenced by Hofman.” Final Act. 12. However, all of the references cited by the Examiner are related to drilling, and none of them teaches a production casing having grooves to act as a screw for moving the production casing past projections that have been left as part of a drilling operation performed before the production casing is inserted. In fact, relying on any of the seven references as allegedly disclosing something that is well known in the art constitutes improper hindsight, as the advantage of using the screw to engage projections remaining after drilling in a pre-drilled hole is only found in Appellant’s specification.
 
This is not persuasive. 
In response to Appellant 's argument that drilling is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner takes the position that drilling, casing, and workover operations would be reasonably pertinent to the particular problem with which the Appellant was concerned, running a pipe into a borehole. It is known in the art to rotate the string (drill string and casing string) when tripping into or out of holes as this reduces friction and also reduces the chance of getting stuck. Additionally, the examiner notes some of the references used to teach the standard in the art teach that drilling and casing are sometimes performed simultaneously. It is unclear to the examiner how operations performed simultaneously and with the same equipment can be considered outside the field of endeavor.
Additionally, the examiner notes the Board addressed similar issues on page 9 of the Patent Board Decision dated 6/18/2020.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/David Carroll/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

Conferees:
/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674
                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS - OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.